DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 August 2021 has been entered.

Response to Amendment
The amendment filed 12 July 2021 has been entered. 
Claims 1 and 4 are amended;
Claim 3 is withdrawn;
Accordingly, claims 1-2, and 4-5 are pending and considered below.


Response to Arguments
Applicant's arguments dated 12 Jul 2021 are acknowledged but not persuasive.  Applicant's arguments regarding Shimizu et al. JP 2006-000972 and Taniguchi et al. US 9,360,296 B2 are acknowledged; however, after an updated search, Examiner has found different prior art, which are Schiegel et al. US 2017/0129091 A1, and Yoshidomi et al. US 2014/0300254 A1, and are applied in the below to the claims limitations.
Applicant’s arguments with respect to claim(s) 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-2, and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schiegel et al. US 2017/0129091 A1 (Schiegel), and further in view of Yoshidomi et al. US 2014/0300254 A1 (Yoshidomi).

Regarding Claim 1, Schiegel discloses, An electric power tool (FIG. 1, #10a, Abstract) in which a motor (FIG. 1, #50a) located in a housing (FIG. 1, 56a) is a built-in motor that does not have a motor case (para [0036 – describes the motor enclosed between two shells), the electric power tool comprising: 
a transmission mechanism (FIG. 1, #52a) that transmits a rotational output of the motor to a front-end tool (para [0036]).
Schiegel does not disclose;
a first retainer that is provided on an inner circumferential surface and retains an outer circumference of the motor;
a rotation detector that detects an angle of rotation, wherein the rotation detector includes a rotating body attached to a motor shaft and a position detector that outputs a rotational position signal corresponding to a rotational position of the rotating body, and 
the electric power tool further comprises: 
a second retainer that is provided on the inner circumferential surface and retains the position detector at a position so that the rotating body and the position detector are arranged in line with a rotational axis of the motor shaft in that order from the front-end tool, and the position detector faces the rotating body;
a third retainer that is provided on the inner circumferential surface and retains an outer circumference of a bearing that supports the motor shaft; and a reinforcing rib that is provided on the inner circumferential surface of the housing and that extends between the second retainer and the third retainer to connect the second retainer and the third retainer, the reinforcing rib, which is not in contact 
	However, Yoshidomi teaches;
a first retainer (FIG. 11, #15)that is provided on an inner circumferential surface (FIG. 1, # 1 has a surface) and retains an outer circumference (para [0072]);
a rotation detector (FIG. 11, #37) that detects an angle of rotation (FIGS. 3 & 4, para [0033, 0043]), wherein the rotation detector includes a rotating body (FIG. 11, #30) attached to a motor shaft (FIG. 11, #13) and a position detector (FIG. 11, #37) that outputs a rotational position signal corresponding to a rotational position of the rotating body (para 0112]), and 
the electric power tool further comprises: 
a second retainer (FIG. 11, #35) that is provided on the inner circumferential surface and retains the position detector (37) at a position so that the rotating body and the position detector are arranged in line with a rotational axis of the motor shaft (13) in that order from the front-end tool, and the position detector faces the rotating body (FIG. 11 illustrates the order of the structures);
a third retainer (FIG. 11, #16) that is provided on the inner circumferential surface and retains an outer circumference of a bearing (FIG. 11, #17B) that supports the motor shaft (13); and a reinforcing rib (FIG. 11, #33 and horizontal section connecting to #35) that is provided on the inner circumferential surface of the housing and that extends between the second retainer (35) and the third retainer (16) to connect the second retainer and the third retainer, the reinforcing rib, which is not in contact with the position detector and the bearing (FIG. 11 illustrates no contact), being only for reinforcing the housing between the second retainer and the third retainer (FIG. 11).
	Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Yoshidomi before the effective filling date of the invention to modify the structures pertaining to the built-in motor (para [0036]) as disclosed by Schiegel with the above mentioned structures (FIG. 11, #s 13, 15, 16, 17B, 33, 35) as taught by Yoshidomi.  Because Yoshidomi teaches these structures that are known in the art and beneficial, thereby providing the motivation to utilize the motor (FIG. 11, #10) that 

	Regarding Claim 2, as combined, Schiegel/Yoshidomi teaches as previously disclosed.  As combined, Schiegel/Yoshidomi further discloses, wherein the second retainer (Yoshidomi, #35) is a rib member (Yoshidomi, FIG. 11) that projects from the inner circumferential surface of the housing (Schiegel, #56a)  in a direction substantially perpendicular to a rotation axis (Yoshidomi, FIG. 11 illustrates #35 projecting from the housing perpendicular to the rotation axis).

	Regarding Claim 4, as combined, Schiegel/Yoshidomi teaches as previously disclosed.  As combined, Schiegel/Yoshidomi further discloses, wherein the linking rib (Yoshidomi, #33) is provided on the inner circumferential surface of the housing (Schiegel, #56a) to extend in a direction of the rotational axis (Yoshidomi, FIG. 11).

	Regarding Claim 5, as combined, Schiegel/Yoshidomi teaches as previously disclosed.  As combined, Schiegel/Yoshidomi further discloses, wherein the rotation detector (Yoshidomi, #37) is housed in a space (Yoshidomi, FIG. 11, space within #12) substantially sealed by a rib member (Yoshidomi, #33) provided in the housing (Schiegel, #56a).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Miyashita US-20090284105-A1, Suzuki US-20100321006-A1, Migita US-20130026888-A1, Yoshidomi US-20130140963-A1, Suzuki US-20130264915-A1, Someya US-20140015384-A1, and Veres US-20150019019-A1 cite a shaft, housing, rib, retainer, rotating body, positional signal, motor case, and built-in motor.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS G DEL VALLE whose telephone number is (303)297-4313.  The examiner can normally be reached on Monday-Friday, 0730 - 1630 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571 270 1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUIS G DEL VALLE/Examiner, Art Unit 3731                                                                                                                                                                                                        11 August 2021

/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731